           Case 5:20-cv-00266-D Document 117 Filed 03/02/21 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

    MICHAEL C. WASHINGTON,                   )
                                             )
          Plaintiff,                         )
    v.                                       )       Case No. CIV-20-266-D
                                             )
    CITY OF OKLAHOMA CITY, et al.,           )
                                             )
          Defendants.                        )
                                             )
                                             )

                                       ORDER

         Before the Court is Defendant Municipal Court of Oklahoma City’s1 Motion to

Dismiss Plaintiff’s Supplemental Petition and Brief in Support [Doc. No. 66]. Plaintiff filed

a response [Doc. No. 106] addressing multiple pending motions to dismiss [Doc. Nos. 65,

66, 67]. Defendant did not file a reply.

                                     BACKGROUND

         This case centers around two separate incidents, both of which are relevant. First,

an incident occurred in an Oklahoma City grocery store in May 2019. Plaintiff was at the

Smart Saver grocery store. After a verbal encounter with the manager, he was asked to

leave. Ultimately, Plaintiff was arrested and charged with trespassing on private property.

The charges were eventually dismissed. Second, an incident occurred on Oklahoma City




1
 Plaintiff references the Municipal Court as the “Municipal Court of Oklahoma County.”
See Suppl. Compl. [Doc. No. 60]. Oklahoma City Municipal Court is the proper name, and
the Court refers to it accordingly herein.

                                                 1
          Case 5:20-cv-00266-D Document 117 Filed 03/02/21 Page 2 of 5




Public School grounds in August 2019. Plaintiff received a citation for violating an order

not to appear on school property. The charges were eventually dismissed.

        Plaintiff filed a lawsuit related to both incidents in state court on March 2, 2020.

The suit was removed to federal court on March 23, 2020. On May 11, 2020, Plaintiff

sought leave to file an amended complaint, which the Court granted. See Order [Doc. No.

36]. On June 12, 2020, the Court allowed Plaintiff to file a supplemental complaint to

include an additional cause of action and information as to damages. See Order [Doc. No.

59].2

        Plaintiff alleges that he was charged and required to appear in the Oklahoma City

Municipal Court (“the Municipal Court”), and the charges were ultimately dismissed for

want of prosecution. Suppl. Compl. [Doc. No. 60] ¶¶ 13, 16, 19, 42, 46, 91. Plaintiff alleges

that because he was charged, he suffered “intentional and negligent infliction of emotional

distress.” Id. ¶ 83. The Municipal Court has moved to dismiss Plaintiff’s Supplemental

Complaint under FED. R. CIV. P. 8(a), 12(b)(4)3, 12(b)(5)4, and 12(b)(6), and 17(b). See

Mot. to Dismiss [Doc. No. 66] at 2.




2
 The Supplemental Complaint [Doc. No. 60] restates the allegations of the Amended
Complaint [Doc. No. 40], and thus is treated by the Court as the operative pleading.
3
 Though Defendant moves to dismiss for insufficient process under Rule 12(b)(4), the
Motion to Dismiss [Doc. No. 66] provides no facts as to how the summons was insufficient.
Plaintiff, in his Response [Doc. No. 106], does not address Rule 12(b)(4). The argument
pertaining to Rule 12(b)(4) need not be addressed.
4
 The Court need not address Defendant’s argument related to Rule 12(b)(5) because the
Municipal Court is not a proper defendant, as set forth herein.

                                             2
           Case 5:20-cv-00266-D Document 117 Filed 03/02/21 Page 3 of 5




                                STANDARD OF DECISION

         A complaint must contain “a short and plain statement . . . showing that the pleader

is entitled to relief.” FED. R. CIV. P. 8(a)(2). The statement must be sufficient to “give the

defendant fair notice of what the claim is and the grounds upon which it rests.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007). The court will accept as true all well-pled

factual allegations and construe them in the light most favorable to the plaintiff. Peterson

v. Grisham, 594 F.3d 723, 727 (10th Cir. 2010).

         A complaint “attacked by a Rule 12(b)(6) motion to dismiss does not need detailed

factual allegations,” but it does need “more than labels and conclusions.” Twombly, 550

U.S. at 555 (citation omitted). A complaint must “contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft, 556

U.S. at 678.

         “[T]he tenet that a court must accept as true all of the allegations contained in the

complaint is inapplicable to legal conclusions.” Iqbal, 556 U.S. at 678. See also Twombly,

550 U.S. at 558 (“[O]n a motion to dismiss, courts ‘are not bound to accept as true a legal

conclusion couched as a factual allegation.’”) (citation omitted). Courts may “disregard

conclusory statements and look only to whether the remaining, factual allegations plausibly

suggest the defendant is liable.” Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir.

2012).

                                               3
            Case 5:20-cv-00266-D Document 117 Filed 03/02/21 Page 4 of 5




                                        DISCUSSION

         Plaintiff seeks to hold the Municipal Court liable because of the municipal charges

brought against him. Suppl. Compl. [Doc. No. 60] ¶ 83. Plaintiff alleges he suffered

intentional and negligent infliction of emotional distress. Id. The Municipal Court has

moved to dismiss Plaintiff’s Supplemental Complaint for failure to state a claim. Mot. to

Dismiss [Doc. No. 66] at 2.

         “While a city, county, or municipality may be named as a defendant in a civil action,

numerous courts have held that governmental sub-units or departments are not separate

suable     entities   and   are   not   proper       defendants.”   Crabtree   v.   Okla.,   No.

13-CV-688-JED-TLW, 2013 WL 6633019, at *4 (N.D. Okla. Dec. 17, 2013); see also

Martinez v. Winner, 771 F.2d 424, 444 (10th Cir. 1985), vacated on other grounds by Tyus

v. Martinez, 475 U.S. 1138, (1986); Hinton v. Dennis, 362 F. App’x 904, 907 (10th Cir.

2010) (agreeing with the district court that a justice center was not a suable entity under

§ 1983); Stump v. Gates, 777 F. Supp. 808, 815 (D. Colo. 1991), aff’d, 986 F.2d 1429 (10th

Cir. 1993) (finding that the coroner’s office was not a separate governmental unit from the

county); Crabtree v. Okla., 2013 WL 6633019, at *4 (dismissing claims against the county

police department and district attorney’s office because they were not separate entities).

         Here, the Municipal Court may be a department operated by the City of Oklahoma

City, but the Municipal Court is not a separate suable entity. The City of Oklahoma City is

a named defendant and has filed its own motion to dismiss.5 The Municipal Court is entitled



5
    The Court will address the City of Oklahoma City’s motion to dismiss by separate order.

                                                 4
          Case 5:20-cv-00266-D Document 117 Filed 03/02/21 Page 5 of 5




to dismissal for Plaintiff’s failure to state a valid claim against it. See Benton v. Town of S.

Fork, 587 F. App’x 447, 449 (10th Cir. 2014) (finding that a district court’s failure to

consider a police department as a separate defendant was harmless because the department

was not a proper defendant to the action).

                                      CONCLUSION

       For the foregoing reasons, the instant Motion [Doc. No. 66] is GRANTED, and the

claims against the Oklahoma City Municipal Court are dismissed.

       IT IS SO ORDERED this 2nd day of March, 2021.




                                               5
